PER CURIAM.
Appellant Tommie Lee Choctaw, on two occasions, sold small quantities of rock cocaine to undercover police officers. As to each transaction he was charged with and convicted of both delivery and possession of cocaine. §§ 893.13(l)(a) and 893.13(l)(f), Fla.Stat. (1987). Since there is no dispute that the possession charges are based solely on the same cocaine delivered to the officers, the multiple convictions and punishments represent a double jeopardy violation. See Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988), approved sub nom. State v. Smith, 547 So.2d 613 (Fla.1989); Ramos v. State, 529 So.2d 807 (Fla. 2d DCA 1988).
We affirm the judgments and sentences for delivery of cocaine. The judgments and sentences for possession of cocaine are hereby vacated.
CAMPBELL, C.J., and SCHEB and SCHOONOVER, JJ„ concur.